                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  EDWARD B. MENDY,
                                                     No. 19-cv-00135 (KM/SCM)
                            Plaintiff,
                                                        OPINION and ORDER
                      V.


  HOME DEPOT U.S.A., INC., et aL,

                            Defendants.



KEVIN MCNULTY, U.S.D.J.:
         Plaintiff Edward B. Mendy brings this lawsuit against Home Depot
U.S.A., Inc., alleging breach of contract and other claims in connection with his
ordering of construction materials. Defendant has moved to dismiss the
Complaint for failure to state a claim and in the alternative for a more definite
statement. See Fed. F?. Civ. P. 12(bfl6), 12(e). It is clear enough that the
“contract” alleged is the purchase and sale agreement for the materials.
Plaintiff is apparently alleging that an implied term of the contract was that,
when he changed his mind, Home Depot was obligated to come and pick up the
already-delivered materials. Home Depot disputes that there was any such
obligation, but such is the allegation, and that is all that is required at this
point.


   I.      LEGAL STANDARD
         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can be
granted. The defendant, as the moving party, bears the burden of showing that
no claim has been stated. Animal Science Products, Inc. u. China Minmetals Corp.,
654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to dismiss,
the facts alleged in the complaint are accepted as true and all reasonable
 inferences are drawn in favor of the plaintiff. New Jersey Carpenters & the
 Trustees Thereof v. Tishman Constr. Corp. of New Jersey, 760 F.3d 297, 302 (3d
Cir. 2014).
        Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell At!. Corp. a Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Hous. Assocs., LLC a Huntington Nat’! Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft a
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’          .   .   .   it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.’
       Rule 12(e), Fed. R. Civ. P., provides as follows:
       (e) Motion for a More Definite Statement. A party may move for a
       more definite statement of a pleading to which a responsive pleading
       is allowed but which is so vague or ambiguous that the party cannot
       reasonably prepare a response. The motion must be made before
       filing a responsive pleading and must point out the defects
       complained of and the details desired. If the court orders a more
       definite statement and the order is not obeyed within 14 days after
       notice of the order or within the time the court sets, the court may
       strike the pleading or issue any other appropriate order.


I      Where a plaintiff, is proceeding pro se, the complaint is generally “to be liberally
construed,” and, “however inartfully pleaded, must be held to less stringent standards
than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 93—94
(2007). Nevertheless, “pro se litigants still must allege sufficient facts in their
complaints to support a claim.” Ma!a a Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d
Cir. 2013); see also Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010). 1 note that
Mr. Mendy, although not currently admitted to the bar, has the benefit of legal
training.
   II.      THE COMPLAINT
         The complaint alleges that in June 2017 the plaintiff, Mr. Mendy, opened
a “pro account” at Home Depot on behalf of himself and Palmetto Construction
Services, LLC. In the following year he placed orders totaling approximately
$100,000.
          Around December 14, 2017, a contractor Mr. Mendy was using, Bolli
Camara, took delivery of two Home Depot orders at a construction site in
Columbia, New Jersey. Mr. Mendy then had a falling-out with the contractor.
Mendy then demanded that Home Depot come pick up the delivered items, or
some portion of them. Negotiations ensued. In the end, Home Depot did not
pick up the materials, some of which were stolen or damaged.
          The complaint alleges that “Edward B. Mendy entered into an agreement
with Home Depot for the sale and purchase of goods to be delivered to the
Property (the “Contract” or “Agreement”)” (Cplt.      ¶ 47, 48) Home Depot’s
refusal to pick up the materials is alleged to be a breach of that agreement.
          The Complaint alleges causes of action for breach of contract, breach of
contract as to post-termination violations, unjust enrichment, and civil
conspiracy. It seeks    compensatory     damages, punitive damages, attorney’s fees,
and other relief.
   III.      DISCUSSION
          Home Depot’s motion to dismiss makes one primary contention: The
complaint “fails to allege a contract between Plaintiff and Home Depot.
Plaintiffs Complaint references several alleged transactions with Home Depot,
but does not clearly indicate what Plaintiff is alleging as the ‘contract’ on which
he bases his breach of contract claim.” (Def. Brf. at 8)
          To some degree, I sympathize. Home Depot seemingly denies that it is
obligated, at Plaintiffs sole discretion, to come pick up ordered and delivered
merchandise. Still, it   is not   true that the Complaint fails to allege the exisfence
of such an agreement. It alleges that “Edward B. Mendy entered into an
agreement with Home Depot for the sale and purchase of goods to be delivered
to the Property (the “Contract” or “Agreement”).       .   .   .   Part of the terms of the
Agreement was the provision that Home Depot would sell the goods to plaintiff
and pick them up with or without and [sicJ cause or reason at Plaintiff’s sole
discretion as he has a Pro account with Home Depot.” (CpJs. ¶j 47, 48)
         The “Agreement” (a capitalized, defined term) is thus alleged to be the
parties’ agreement for the purchase and sale of the goods in question. That
Home Depot would come pick up goods the plaintiff no longer wanted is alleged
to be a term of that Agreement. And one reason, at least, that it is allegedly a
term of that Agreement is that the plaintiff has a “Pro Account” with Home
Depot.
      Those allegations may be true, or they may be false. The point is that
they have been made, and the Court cannot resolve such issues on a motion to
dismiss. The remaining allegations of the Complaint largely stand or fall
depending on the terms of the purchase/sale agreement between Mendy and
Home Depot. The motion to dismiss is therefore denied.
      The alternative motion for a more definite statement is likewise denied. If
Home Depot denies there was any such Agreement, the allegations are
sufficient to permit it to do so, Rather than engage in motion practice regarding
the pleadings, Home Depot may clarify the facts and allegations through
interrogatories and other discovery, which is apparently already underway.


                                        ORDER
      Accordingly,
      IT IS this   9th   day of September, 2019
      ORDERED that the motion to dismiss (DE 8) is DENIED.




                                                  HON. KEVIN MCNULTY, U.S. .J.
